Case: 2:19-cr-00175-MHW-NMK Doc #: 47 Filed: 02/03/21 Page: 1 of 5 PAGEID #: 114



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                  Criminal Action 2:19-cr-175
                                           JUDGE MICHAEL H. WATSON

DARION D. KEITH

                         REPORT AND RECOMMENDATION

      Defendant Darion D. Keith previously pleaded not guilty to the

Superseding Indictment, ECF No. 20, charging him with possession with

intent to distribute a mixture or substance containing a detectable

amount of methamphetamine in violation of 21 U.S.C. § 841 (Count 1),

possession of a firearm in furtherance of a drug trafficking crime in

violation of 18 U.S.C. § 924(c)(1)(A)(i)(Count 2), possession of a

firearm by a convicted felon in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2)(Count 3), and possession with intent to distribute 500 grams

or more of a mixture or substance containing a detectable amount of

methamphetamine in violation of 21 U.S.C. § 841(Count 4). The

Superseding Indictment also contains a forfeiture count. Id. The

United States and defendant thereafter entered into a plea agreement,

executed pursuant to the provisions of Rule 11(c)(1)(B) of the Federal

Rules of Criminal Procedure, by which defendant agreed to plead guilty

to Counts 1 and 4. Plea Agreement, ECF No 39. 1      On February 3, 2021,


      1 In the Plea Agreement, ECF No. 39, defendant agreed to forfeit
currency and four (4) firearms. The Plea Agreement also includes an
appellate waiver provision that preserves only certain claims for appeal or
collateral challenge.

                                       1
Case: 2:19-cr-00175-MHW-NMK Doc #: 47 Filed: 02/03/21 Page: 2 of 5 PAGEID #: 115



defendant, assisted by his counsel, participated in a change of plea

proceeding.

        After being advised of his right to appear personally and with

his counsel and after consulting with his counsel, defendant consented

to appear by videoconference.

      Defendant also consented, pursuant to 28 U.S.C. §636(b)(3), to

enter a guilty plea before a Magistrate Judge.        See United States v.

Cukaj, 25 Fed. Appx. 290, 291 (6th Cir. 2001)(Magistrate Judge may

accept a guilty plea with the express consent of the defendant and

where no objection to the report and recommendation is filed).

      During the plea proceeding, the undersigned observed the

appearance and responsiveness of defendant in answering questions.

Based on that observation, the undersigned is satisfied that, at the

time he entered his guilty plea, defendant was in full possession of

his faculties, was not suffering from any apparent physical or mental

illness, and was not under the influence of narcotics, other drugs, or

alcohol.

      Prior to accepting defendant’s plea, the undersigned addressed

defendant personally and in open court and determined his competence

to plead.   Based on the observations of the undersigned, defendant

understands the nature and meaning of the charges in the Superseding

Indictment and the consequences of his plea of guilty to Counts 1 and

4.   Defendant was also addressed personally and in open court and




                                       2
Case: 2:19-cr-00175-MHW-NMK Doc #: 47 Filed: 02/03/21 Page: 3 of 5 PAGEID #: 116



advised of each of the rights referred to in Rule 11 of the Federal

Rules of Criminal Procedure.

      Having engaged in the colloquy required by Rule 11, the Court

concludes that defendant’s plea is voluntary.        Defendant acknowledged

that the plea agreement signed by him, his attorney and the attorney

for the United States and filed on December 29, 2020, represents the

only promises made by anyone regarding the charges in the Superseding

Indictment.   Defendant was advised that the District Judge may accept

or reject the plea agreement and that, even if the District Judge

refuses to accept any provision of the plea agreement not binding on

the Court, defendant may nevertheless not withdraw his guilty plea.

      Defendant confirmed the accuracy of the statement of facts

supporting the charges, which is attached to the Plea Agreement.          He

confirmed that he is pleading guilty to Counts 1 and 4 of the

Superseding Indictment because he is in fact guilty of those offenses.

The Court concludes that there is a factual basis for the plea.

      The Court concludes that defendant’s plea of guilty to Counts 1

and 4 of the Superseding Indictment is knowingly and voluntarily made

with understanding of the nature and meaning of the charges and of the

consequences of the plea.

      It is therefore RECOMMENDED that defendant’s guilty plea to

Counts 1 and 4 of the Superseding Indictment be accepted.         Decision on

acceptance or rejection of the plea agreement was deferred for

consideration by the District Judge after the preparation of a

presentence investigation report.

                                       3
Case: 2:19-cr-00175-MHW-NMK Doc #: 47 Filed: 02/03/21 Page: 4 of 5 PAGEID #: 117



      In accordance with S.D. Ohio Crim. R. 32.1, and as expressly

agreed to by defendant through counsel, a written presentence

investigation report will be prepared by the United States Probation

Office.    Defendant will be asked to provide information; defendant’s

attorney may be present if defendant so wishes.        Objections to the

presentence report must be made in accordance with the rules of this

Court.

      If any party seeks review by the District Judge of this Report

and Recommendation, that party may, within fourteen (14) days, file

and serve on all parties objections to the Report and Recommendation,

specifically designating this Report and Recommendation, and the part

thereof in question, as well as the basis for objection thereto.          28

U.S.C. §636(b)(1); F.R. Civ. P. 72(b).       Response to objections must be

filed within fourteen (14) days after being served with a copy

thereof.    F.R. Civ. P. 72(b).

      The parties are specifically advised that failure to object to

the Report and Recommendation will result in a waiver of the right to

de novo review by the District Judge and of the right to appeal the

decision of the District Court adopting the Report and Recommendation.

See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of

Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                       4
Case: 2:19-cr-00175-MHW-NMK Doc #: 47 Filed: 02/03/21 Page: 5 of 5 PAGEID #: 118




February 3, 2021                                s/ Norah McCann King
Date                                            Norah McCann King
                                           United States Magistrate Judge




                                       5
